DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A user-activated, non-contact activation system for operating a closure member coupled to a vehicle body of a vehicle, comprising: at least one radar sensor assembly including at least one radar transmit antenna for transmitting radar waves and at least one radar receive antenna for receiving the radar waves after reflection from an object in a detection zone and coupled to the vehicle body for sensing a motion and characteristics of the object in the detection zone and outputting a sensor signal corresponding to the motion and characteristics of the object in the detection zone; an electronic control unit coupled to said at least one radar sensor assembly and including a data acquisition module to receive the sensor signal corresponding to the motion and characteristics of the object from said at least one radar sensor assembly; said electronic control unit including a plurality of analysis modules to analyze the sensor signal to detect a plurality of extracted features and match the plurality of extracted features to a plurality predetermined matching classes associated with a valid activation gesture by a user required to move the closure member and register the plurality of extracted features as the valid activation gesture in response to the plurality of extracted features matching at least one of a predetermined speed class and a predetermined distance class and a predetermined angle class and a predetermined size class of the plurality predetermined matching classes associated with the valid activation gesture; and said electronic control unit configured to initiate movement of the closure member in response to the plurality of extracted features matching at least one of the plurality predetermined matching classes associated with the valid activation gesture.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A method of operating a radar detection system for user-activated, non- contact operation of a closure member coupled to a vehicle body of a vehicle, comprising: receiving a sensor signal corresponding to a motion and characteristics of an object from at least one radar sensor assembly using a data acquisition module of an electronic control unit coupled to the at least one radar sensor assembly; extracting a plurality of extracted features of the sensor signal using a plurality of analysis modules of the electronic control unit; classifying the plurality of extracted features of the sensor signal according to a matching of the plurality of extracted features of the sensor signal to the plurality of predetermined matching classes; and initiating movement of the closure member in response to the plurality of extracted features matching at least one of the plurality predetermined matching classes associated with a valid activation gesture using the electronic control unit.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661